Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS 
        Claims 16-22, 28-30 and 35 are pending.
     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16,17, 18,  21, 22, 28, 29  are  rejected under 35 U.S.C. 102(a) as being anticipated by Gonzalez et al. (WO2015/084532 ), Applicants’ reference.  
Gonzalez et al. discloses as in claims 16, a method of stabilization of biological material using a phospholipid and glycerides to provide stability to a probiotic organism when included in a nutritional composition.  The reference also discloses the addition of a lipid (0016) and the glycerides are mono and diglycerides (0008, 0048).  A phospholipid and at least one glyceride are blended together with a viable probiotic and then with water to make a mixture and the mixture was dried (0009).  This mixture can be added to a powdered nutritional product.  An additional lipid can be added to the matrix (0008, 0016, 0060).  The glycerides can be used in amounts of 3.33 – 16.7 or up to 10.5 %  and  phospholipids in amounts from 3.33-16.7g/100g or  up to 10.5%   (table 4, 0083 and 0079).
The lipophilic nutrient as in claim 17 can contain vitamins such as carotenoids and fat soluble vitamins such as vitamins A, D, E, K (0047, 0117).  
The phospholipid can be one with a phosphate group esterified with choline serine or inositol (0049) or lecithin or phosphatidylcholine, or phosphotidyl serine as in claim 18.  
The stabilization mixture can also contain starches, (0072) and carboxymethylcellulose, as in claim 21 (0066).
Drying using freeze or air or vacuum or spray drying as required in claim 22 is disclosed in paragraph 0010.  
Mixing the fortifying powder with a base nutritional product where the protein concentration is 1-85% and fat concentrations is 0.6% to 50 % as in claim 28.  The total protein can be targeted to match that of human milk or cow milk or lower values and the COH as in claim 29 can targeted to provide an acceptable taste and vitamins A, and D and claim to match the nutrient contribution of cow milk (0142 ).  The fat can be in amounts of from 0.5 to 50 grams of lipid/100 grams of the stabilization mixture (0060).  Protein can be found in the matrix (0008).  Protein can be found in the composition so that it will be nutritionally complete (0037). The amount of protein in the nutritional composition can be from 1 to 7 g/l00 kcal. (0095)
	 COH can be in amounts of 50 to 80 g/100 g or 60-70 g/100 g. as in claim 29 (0064).
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 28-30, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al.  
           The limitations of claims 16-18, 21, 22, 28, and 29 have been disclosed in the 102 rejection above, and are obvious for those reasons.  In addition, In re Boesch applies as to the amounts of ingredients.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a fortifying powder containing lipophilic nutrients, properties such as, amounts of fat and emulsifiers are important.  It appears that the precise ingredients as well as their proportions affect the nutrition and emulsification properties of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to use various amounts of known nutritional lipids for their known functions and phospholipids to keep the fats in suspension.  
Claim 19 requires mixing the lipophilic nutrient and MDG oil together before adding the phospholipid, and claim 20 requires mixing together the phospholipid and MDG before adding the lipophilic nutrient.  A phospholipid and at least one glyceride are blended together with a viable probiotic and then with water to make a mixture and drying the mixture (0009).  This mixture can be added to a powdered nutritional product . An additional lipid can be added to the matrix (0008, 0016, 0060).  No patentable distinction is seen in adding the lipid nutrient with the MDG as in claim 19, since it would have been within the skill of the ordinary worker to combine fatty materials, such as lipids and MDG’s, and would not separate, absent a showing of anything unobvious.  Therefore, it would have been obvious to combine a lipophilic nutrient with another fat such as MDG before adding the phospholipid.  
                Claim 30 requires that the fortifying powder of claim 16 is mixed in with the nutritional product in amounts from 0.1 to 16%.  The reference disclosed that the dried mixture can be added to a powdered nutritional product (0009).  The reference discloses adding the composition of claim 16 (0085).  As lipids are commonly required in nutritional products, it would have been within the skill of the ordinary worker to add whatever amount of the stabilized lipid mixture of claim 16 to a nutritional composition, since as in the USDA Table of Food Compositions, particular amounts of fats are required in each age group , and Official Notice is taken of this.  Therefore, it would have been obvious to add particular amounts of the fortifying powder to a nutritional product for its known function of adding fat to the diet.  
       The limitations of claim 35 have been disclosed above and are obvious for those reasons.  
				ARGUMENTS
	The arguments received 2-23-2021 have been reviewed but are not persuasive.  Applicants argue that the MDG oil is present at a concentration of from 6 to 50% of the fortifying powder  However, just one Table over is Table 4, which discloses glycerides in the claimed amounts on a dry basis.  .  Using the higher amounts, this makes 10.24% glycerides in the matrix or using the lower amounts 3.05%.
					 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 3-30-2021